CHICAGO NUT CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Chicago Nut Co. v. CommissionerDocket No. 19180.United States Board of Tax Appeals5 B.T.A. 614; 1926 BTA LEXIS 2827; November 24, 1926, Decided *2827  In determining whether the net income for 1922 is $25,000 or less and the credit of $2,000 provided for by section 236(b) of the Revenue Act of 1921 is to be allowed, the net loss provided for by section 204(b) may not be deducted.  V. H. Wilde, for the petitioner.  Joseph K. Moyer, Esq., for the respondent.  MORRIS*614  This proceeding is for the redetermination of a deficiency in income tax of $645.80 for the year 1922, of which $250 is in controversy.  FINDINGS OF FACT.  The petitioner is a corporation organized under the laws of the State of Illinois in April, 1902, and is engaged in the manufacture of nuts, screws, washers and other metal products.  Its net income for the year 1922, before the allowance of any loss under the provisions of section 204 of the Revenue Act of 1921, was $46,562.60.  The net loss of the petitioner for the year 1921, under the provisions of section 204 of the Revenue Act of 1921, was $34,141.07.  The income subject to tax and upon which the present deficiency is computed for the year 1922, after applying the loss under section 204, amounts to $12,421.53.  In computing the deficiency here in question the Commissioner*2828  denied the petitioner the specific credit of $2,000 provided for under section 236(b) of the Revenue Act of 1921, upon the ground that the net income of the petitioner was in excess of $25,000.  OPINION.  MORRIS: The petitioner contends that its net income for 1922, after making due allowance for net loss in the year 1921 and applying *615  the provisions of section 204 of the Revenue Act of 1921, is less than $25,000, and that it is thereby entitled to the $2,000 credit.  That question has already been decided adversely to the petitioner in the , and , and upon the authority of those appeals the determination of the Commissioner is approved.  The deficiency for 1922 is $645.80.  Order will be entered accordingly.